Citation Nr: 0910753	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) in excess of 70 percent disabling, 
effective December 29, 2004.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Sean A. Ravin


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted an increased rating for 
PTSD and assigned a 70 percent evaluation effective December 
29, 2004, and denied the TDIU claim on appeal.

In his substantive appeal to the Board, received in August 
2006, the Veteran requested a travel board hearing.  In March 
2007, the Veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
Veteran's claims folder.

In a November 2006 statement and during the March 2007 
hearing, the Veteran's prior representative appears to 
contend that the Veteran's service-connected PTSD aggravated 
a non-service connected cognitive disorder and pain from a 
non-service connected shoulder disorder.  This matter was 
referred to the RO for appropriate action in the August 2007 
Board decision.  However, it does not appear that these 
matters have been addressed.  Therefore, the Board once again 
refers these issues to the RO for appropriate consideration.   

In an August 2007 decision, the Board denied the claims on 
appeal.  Subsequently, the Veteran appealed the Board's 
August 2007 decision to the Court and in an Order dated in 
November 2008, the Court ordered that the joint motion for 
remand (Joint Motion) be granted and remanded the Board's 
decision for proceedings consistent with the Joint Motion 
filed in this case.  Consequently, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Reasons for Remand:  To afford the Veteran proper notice and 
due process

1.  PTSD

In July 2005, the Veteran underwent a VA examination to 
evaluate his service-connected PTSD.  The Veteran reported 
being unemployed since a post service on the job shoulder 
injury.  He added that eleven months prior to the 
examination, he tried a job stocking items in a hardware 
store but "lost it" and could not remember what he was 
supposed to do.  The Veteran also indicated that he had 
problems reading the small print on the items he was supposed 
to stock.  As a result of these problems, he quit after two 
hours.  The Veteran reported that he was now on Social 
Security (SSA) disability for his shoulder injury and partial 
blindness.  The examiner noted that in addition to PTSD, the 
Veteran was experiencing depression related to his physical 
injury and the resulting continued physical pain and 
inability to work.  The examiner concluded that it was less 
likely than not that his memory problems are caused by his 
PTSD.  The examiner commented that his memory problems may be 
related to his physical pain or the medication that he was 
taking to attempt to relieve his physical pain and poor sleep 
could also interfere with memory, and his sleep did appear to 
be disturbed by his physical pain.  The examiner noted that 
there may be some minor contribution to memory problems from 
his PTSD on the nights that his sleep was disrupted by 
nightmares of combat.  However, the examiner found that the 
Veteran did not appear to be unemployable due to his PTSD.  

In May 2006, the Veteran had a VA neuropsychological 
evaluation.  The Veteran was diagnosed with a cognitive 
disorder, not otherwise specified (NOS), secondary to frontal 
lobe syndrome; major depressive disorder; anxiety disorder 
NOS; PTSD; and chronic pain with associated psychological 
features.  The Veteran's memory was in the low end of the 
average range.  The Veteran showed a variety of symptoms 
consistent with frontal lobe syndrome and he reported a 
couple of incidences when he was hit on the front of his head 
and the present results suggested that he had deficits in 
frontal lobe functioning.  The examiner noted that he had a 
significant amount of pain which probably served as a very 
large distractor and also the development of symptoms of the 
PTSD, both of which may made his level of functioning 
significantly worse.  The examiner suspected that the onset 
of the pain and the PTSD symptoms have made any frontal lobe 
symptoms that were there probably for years more noticeable 
to both him and other people.  The other event that occurred 
was that he lost some of the structure and routine as he was 
unable to work which was likely to make his memory problems 
even more severe and significant.  

The Veteran is only service connected for PTSD.  As discussed 
above, the Veteran also has a shoulder disorder, partial 
blindness in one eye, a cognitive disorder secondary to 
frontal lobe syndrome, and chronic pain with associated 
psychological features that are affecting his memory and 
interfering with his ability to obtain employment.  When 
assessing the degree of impairment resulting from a service 
connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is 
not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Per the November 2008 
Joint Motion, the claim for entitlement to rating in excess 
of 70 percent disabling for service-connected PTSD is 
remanded to afford the Veteran another VA examination wherein 
the examiner will attempt to sort out to what degree his 
memory loss is attributable to PTSD versus his other non-
service connected conditions, such as a cognitive disorder 
due to head trauma, shoulder disability, partial blindness, 
and a chronic pain condition.  

Additionally, during the course of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  The Veteran 
should be provided with notice that complies with Vazquez on 
remand.  

2.  TDIU

Moreover, the issue of entitlement to TDIU is inextricably 
intertwined with the claim for an increased evaluation for 
service-connected PTSD.  See Harris v. Derwinski, 1. Vet. 
App. 180 (1991).  In this regard, if a 100 percent rating is 
granted for PTSD, the Veteran could be eligible for TDIU.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, the Veteran should be afforded another VA 
examination that addresses whether he is unemployable based 
on his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his claim 
for an increased evaluation for PTSD.  The 
letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected PTSD.  
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's PTSD under the applicable rating 
criteria.  The examiner should also 
comment as to the impact of PTSD on the 
Veteran's daily activities and his ability 
to maintain employment.  

To the extent possible, the examiner 
should ascertain to what degree the 
Veteran's memory loss is attributable to 
his service-connected PTSD versus his 
other non-service connected disabilities, 
such as cognitive disorder/residuals of 
head trauma, shoulder disability, and 
chronic pain condition.  If it is not 
possible to separate the effects of the 
service-connected PTSD from the non-
service connected conditions, the examiner 
should so state.  

3.  Additionally, the Veteran should be 
afforded a VA examination to determine 
whether he is unemployable solely due to 
his service-connected disabilities, which 
is currently only PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, to include a social and 
industrial survey.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disability on his 
ability to engage in full-time employment 
and whether, in the examiner's opinion, 
the service-connected disability alone is 
of such severity to result in 
unemployability.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  

To the extent possible, the examiner 
should separate the effects of the 
service-connected PTSD from the non-
service connected conditions.  If it is 
not possible to do so, the examiner should 
so state.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

4.  After an appropriate period of time or 
after the appellant indicates that he has 
no further evidence to submit, the claims 
should be readjudicated.  The claims are 
"inextricably intertwined" and, 
therefore, must be adjudicated together.  
The RO should determine whether it is 
possible to separate the effects of the 
service-connected PTSD from the 
appellant's non-service connected 
conditions.  If this is not possible, such 
signs and symptoms shall be attributed to 
the service-connected disability.  See 38 
C.F.R. § 3.102 (2008); Mittleider v. West, 
11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the 
Board is precluded from differentiating 
between symptomatology attributed to a 
nonservice-connected disability and a 
service-connected disability in the 
absence of medical evidence which does 
so).  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




